Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 04/21/2020 is entered.  Claims 5-12 are currently pending.
The IDS statements filed 04/21/2020 and 08/28/20209 have been considered. Initialed copies accompany this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Independent claims 8 and 10 recite methods “for storing a carboxyl group-containing polymer” and “for transporting a carboxyl group-containing polymer” each comprising broad “placing a compound X in a container” steps.  Note that the bodies of these claims (and their dependent claims) are wholly silent to the explicit presence of and/or any transporting/storage-related steps involving carboxyl group-containing polymers.  Accordingly, the recited “for storing a carboxyl group-containing polymer” and “for transporting a carboxyl group-containing polymer” limitations are merely regarded as preamble statements reciting purpose/intended use of the methods, and are extended little patentable weight because they do not limit structure of the claimed methods.  See MPEP 2111.02.  
Double Patenting
Applicant is advised that should claims 8 and 9 be found allowable, claims 10 and 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  The claims recite substantially the same method comprising placing a compound (X) in a container at a concentration of 50 to 30000 ppm and/or 8000 to 30000 ppm.  The only difference between the sets of claims is the method of claims 8 and 9 is “for storing a carboxyl group-containing polymer” and recite the container is “for storage” whereas the method of claims 10 and 11 is “for transporting a carboxyl group-containing polymer” and recite the container is “for transport”, which merely describe intended uses of the methods and containers therein that do not limit structure of the methods/containers such that the two sets of claim encompass the same scope.  In any event, further note that the original specification broadly equivalates the two “storing” and “transporting” intended uses such that they are obvious variants of one another (the original claim 3 and at least para. [0075] of the original specification recite a method “for storing and/or transporting”).  See MPEP § 608.01(m). 
Claim Objections
Claims 5-12 are objected to because of the following informalities:  
In claim 5, Applicant is suggested to amend the term “(AO)s” to read as “AOs” so as to remove the parentheses from the term and improve clarity in the claim.  It is noted the limitation is otherwise clear and definite as setting forth the “AO” in formula (1), which is repeated 1 to 300 times, can be the same or different oxyalkylene group on each occurrence.  See also para [0039] of the original specification.  Claims 6, 8, 10, and 12 are also objected to for the same reason, and claims 7, 9, and 11 are objected to for their dependency on one of claims 6, 9, and 10.  
Applicant is suggested to remove the recitations of [Chem. 1] from claim 5, [Chem. 2] from claim 6, [Chem. 3] from claim 8, [Chem. 4] from claim 10, and [Chem. 5] from claim 12 in order to improve clarity among these claims since each of these claims already recite the monomer (B) is represented by the “formula (1)” and the recited formula structures already indicate “(1)”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12 recites a “method for using as a metal corrosion inhibitor a compound (X)” followed by limitations merely describing the composition of the compound X.  The claim is indefinite because it merely recites a method of using the recited compound without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).  For further examination, the presence of the mere compound X will broadly read on the claim since no method limitations of how the compound X is used as a metal corrosion inhibitor are recited.  
	Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamauchi et al. (WO 2014/010572 A1, utilizing US 9,212,094 as an English language equivalent, hereinafter Yamauchi). 
	As to claim 5, Yamauchi teaches polycarboxylic copolymer useful as a scale inhibitor, i.e., useful as a corrosion inhibitor, (abstract and col. 13 lines 41-52).  Yamauchi teaches a production example where 3-mercaptopropinic acid, acrylic acid, and unsaturated polyalkylene glycol ether formed from adding 50 mol on average of ethylene oxide to 3-methyl-3-buten-1-ol are reacted together (col. 19 line 50 to col. 20 line 11), which reads on the claimed compound X including one, i.e., at least one, molecule of a mercaptocarboxylic acid (the 3-mercaptopropinic acid), one, i.e., at least one, molecule of acrylic acid (the acrylic acid), and one, i.e., at least one, molecule of the recited monomer B represented by formula (1) (the unsaturated polyalkylene glycol ether) bonded together (they are reacted/polymerized together).  The disclosed unsaturated polyalkylene glycol ether formed from adding 50 mol on average of ethylene oxide to 3-methyl-3-buten-1-ol reads on the claimed monomer B/formula 1 where R1 and R2 are hydrogen, R3 is a methyl group, R4 is hydrogen, AO are an oxyalkylene group, n is 50, and x is 2.  This example appears to directly anticipate all limitations of the recited compound X.
	In the event the cited example fails to anticipate the claimed compound X, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the limitations of the claimed compound X from other alternative teachings of Yamauchi.  Yamauchi teaches the polycarboxylic acid copolymer comprises a structural unit derived from an unsaturated polyalkylene glycol monomer and a structural unit derived from an unsaturated carboxylic acid monomer (col. 2 lines 17-22).  The unsaturated polyalkylene glycol monomer has the preferred formula 

    PNG
    media_image1.png
    253
    413
    media_image1.png
    Greyscale

(col. 5 lines 30-50), which directly meet the claimed molecule of monomer B/formula 1 and the recited R1-4, AO, n, and x limitations, and the unsaturated carboxylic acid monomer is preferably acrylic acid (col. 6 lines 48-60), which directly meets the claimed molecule of acrylic acid.  Yamauchi further teaches adjusting the molecular weight of the copolymer by providing and selecting a chain transfer agent during polymerization, where, thioglycolic acid, 3-mercaptopropionic acid, and thiomalic acid, i.e., mercaptocarboxylic acids, are included as preferred thiol-containing chain transfer agents (col. 12 lines 40-45).  In other words, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed compound X from the teachings of Yamauchi by further selecting and providing a mercaptocarboxylic acid chain transfer agent in order to adjust the molecular weight of the polycarboxylic acid copolymer comprising polyalkylene glycol/carboxylic acid copolymer structural units.  
	Even though Yamauchi teaches the polycarboxylic copolymer is useful as a scale inhibitor, which was cited above to meet the claimed preamble of a “metal corrosion inhibitor”, note that the claimed preamble can also be interpreted as having little patentable weight since the preamble “metal corrosion inhibitor” is merely an intended use of the recited compound X.  The body of the claim merely requires the compound X, and Yamauchi anticipates and/or renders obvious all limitations/structure of the claimed compound X, as described above.  See MPEP 2111.02.
As to claim 12, Yamauchi teaches polycarboxylic copolymer useful as a scale-inhibiting water-treating agent in cooling water systems, boiler water systems, desalinating devices, pulp digesters, and black-liquor-condensing tanks, and as a scale inhibitor, i.e., corrosion inhibitor, in general (abstract and col. 13 lines 41-52), which reads on the claimed “method for using” since the disclosed polycarboxylic copolymer is added as a scale inhibitor/treatment agent to cooling/boiler water/desalination systems and tanks, which encompass adding the copolymer to metal pipes and tanks to prevent scale, i.e., corrosion.  Yamauchi teaches a production example where 3-mercaptopropinic acid, acrylic acid, and unsaturated polyalkylene glycol ether formed from adding 50 mol on average of ethylene oxide to 3-methyl-3-buten-1-ol are reacted together (col. 19 line 50 to col. 20 line 11), which reads on the claimed compound X including one, i.e., at least one, molecule of a mercaptocarboxylic acid (the 3-mercaptopropinic acid), one, i.e., at least one, molecule of acrylic acid (the acrylic acid), and one, i.e., at least one, molecule of the recited monomer B represented by formula (1) (the unsaturated polyalkylene glycol ether) bonded together (they are reacted/polymerized together).  The disclosed unsaturated polyalkylene glycol ether formed from adding 50 mol on average of ethylene oxide to 3-methyl-3-buten-1-ol reads on the claimed monomer B/formula 1 where R1 and R2 are hydrogen, R3 is a methyl group, R4 is hydrogen, AO are an oxyalkylene group, n is 50, and x is 2.  This example appears to directly anticipate all limitations of the recited compound X.
	In the event the cited example fails to anticipate the claimed compound X, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the limitations of the claimed compound X from other alternative teachings of Yamauchi.  Yamauchi teaches the polycarboxylic acid copolymer comprises a structural unit derived from an unsaturated polyalkylene glycol monomer and a structural unit derived from an unsaturated carboxylic acid monomer (col. 2 lines 17-22).  The unsaturated polyalkylene glycol monomer has the preferred formula 

    PNG
    media_image1.png
    253
    413
    media_image1.png
    Greyscale

(col. 5 lines 30-50), which directly meet the claimed molecule of monomer B/formula 1 and the recited R1-4, AO, n, and x limitations, and the unsaturated carboxylic acid monomer is preferably acrylic acid (col. 6 lines 48-60), which directly meets the claimed molecule of acrylic acid.  Yamauchi further teaches adjusting the molecular weight of the copolymer by providing and selecting a chain transfer agent during polymerization, where, thioglycolic acid, 3-mercaptopropionic acid, and thiomalic acid, i.e., mercaptocarboxylic acids, are included as preferred thiol-containing chain transfer agents (col. 12 lines 40-45).  In other words, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed compound X from the teachings of Yamauchi by further selecting and providing a mercaptocarboxylic acid chain transfer agent in order to adjust the molecular weight of the polycarboxylic acid copolymer comprising polyalkylene glycol/carboxylic acid copolymer structural units.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (WO 2014/010572 A1, utilizing US 9,212,094 as an English language equivalent, hereinafter Yamauchi) in view of Okada (JP 2016-060932 A, an IDS reference, hereinafter Okada).  Applicant has previously submitted an English language translation of Okada.  
Yamauchi teaches polycarboxylic copolymer useful as a scale inhibitor, i.e., useful as a corrosion inhibitor, (abstract and col. 13 lines 41-52).  
Regarding the claimed compound X, Yamauchi teaches a production example where 3-mercaptopropinic acid, acrylic acid, and unsaturated polyalkylene glycol ether formed from adding 50 mol on average of ethylene oxide to 3-methyl-3-buten-1-ol are reacted together (col. 19 line 50 to col. 20 line 11), which reads on the claimed compound X including one, i.e., at least one, molecule of a mercaptocarboxylic acid (the 3-mercaptopropinic acid), one, i.e., at least one, molecule of acrylic acid (the acrylic acid), and one, i.e., at least one, molecule of the recited monomer B represented by formula (1) (the unsaturated polyalkylene glycol ether) bonded together (they are reacted/polymerized together).  The disclosed unsaturated polyalkylene glycol ether formed from adding 50 mol on average of ethylene oxide to 3-methyl-3-buten-1-ol reads on the claimed monomer B/formula 1 where R1 and R2 are hydrogen, R3 is a methyl group, R4 is hydrogen, AO are an oxyalkylene group, n is 50, and x is 2.  This example appears to directly meet all limitations of the recited compound X.  In the event the cited example fails to directly meet the claimed compound X, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the limitations of the claimed compound X from other alternative teachings of Yamauchi.  Yamauchi teaches the polycarboxylic acid copolymer comprises a structural unit derived from an unsaturated polyalkylene glycol monomer and a structural unit derived from an unsaturated carboxylic acid monomer (col. 2 lines 17-22).  The unsaturated polyalkylene glycol monomer has the preferred formula 

    PNG
    media_image1.png
    253
    413
    media_image1.png
    Greyscale

(col. 5 lines 30-50), which directly meet the claimed molecule of monomer B/formula 1 and the recited R1-4, AO, n, and x limitations, and the unsaturated carboxylic acid monomer is preferably acrylic acid (col. 6 lines 48-60), which directly meets the claimed molecule of acrylic acid.  Yamauchi further teaches adjusting the molecular weight of the copolymer by providing and selecting a chain transfer agent during polymerization, where, 3-mercaptopropionic acid, i.e., a mercaptocarboxylic acid, is included as a preferred thiol-containing chain transfer agent (col. 12 lines 40-45).  In other words, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed compound X from the teachings of Yamauchi by further selecting and providing a mercaptocarboxylic acid chain transfer agent in order to adjust the molecular weight of the polycarboxylic acid copolymer comprising polyalkylene glycol/carboxylic acid copolymer structural units.  
	Yamauchi fails to teach the compound X is provided in a composition with a carboxyl group-containing polymer.
However, Okada teaches aqueous solutions of polycarboxylic acids, i.e., a carboxyl group-containing polymer, have a known problem where metal tanks and/or piping holding the aqueous solution are known to corrode metal (para. 0004, 0018, 0058, and 0062), and can be solved by providing a compound having an –SH mercapto group to the solution as a metal corrosion inhibitor in an effective amount (para. 0007, 0008, 0016, and 0017).  See also para. 0023 of Okada teaching the polycarboxylic acid is a carboxyl group-containing polymer, e.g., a (meth)acrylic acid polymer.  Okada teaches mercaptopropionic acid as an exemplary mercapto group-containing metal corrosion inhibitor (para. 0018).  Note that the compound disclosed by Yamauchi similarly contains mercaptopropionic acid incorporated therein and is useful as a scale-inhibiting agent, as described above.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed composition comprising a carboxyl group-containing polymer and the compound X from the teachings of Yamauchi in view of Okada by providing the mercaptopropionic acid-containing scale-inhibiting compound/polymer of Yamauchi as the corrosion inhibitor in the polycarboxylic acid-based aqueous solution of Okada with a reasonable expectation of the success since Okada generally teaches compounds having an –SH mercapto group as suitable metal corrosion inhibitors for pipe systems and further teaches mercaptopropionic acid as an exemplary mercapto group-containing metal corrosion inhibitor for pipe systems, and the compound disclosed by Yamauchi similarly contains mercaptopropionic acid incorporated therein and is useful as a scale-inhibiting agent for water-based compositions in pipe systems.  
	Regarding the claimed concentration of the compound X being 0.01 to 5% by mass relative to 100% by mass of the carboxyl group-containing polymer and/or 1.5 to 5% by mass relative to 100% by mass of the carboxyl group-containing polymer, at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to arrive within the claimed concentration ranges from the teachings of Yamauchi in view of Okada since Yamauchi teaches the polycarboxylic copolymer is useful as a scale-inhibiting agent (as described above), and the ranges disclosed in Okada are merely exemplary and do not teach away from trying other, larger ranges (note all teachings of concentrations/ranges of metal corrosion inhibitor in Okada preface each range with “preferably”, e.g., para. 0020; see also MPEP 2123), which a person of ordinary skill in the art would understand as guidance and/or direct motivation to vary and optimize the relative amount/concentration of the copolymer in order to sufficiently inhibit scale and/or corrosion in such systems/devices/tanks.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (WO 2014/010572 A1, utilizing US 9,212,094 as an English language equivalent, hereinafter Yamauchi).
As to claims 8 and 9, Yamauchi teaches polycarboxylic copolymer useful as a scale-inhibiting water-treating agent in cooling water systems, boiler water systems, desalinating devices, pulp digesters, and black-liquor-condensing tanks, and as a scale inhibitor, i.e., corrosion inhibitor, in general (abstract and col. 13 lines 41-52), which reads on the claimed “method” comprising a compound in a container since the disclosed polycarboxylic copolymer is added as a scale inhibitor/treatment agent to cooling/boiler water/desalination systems and tanks, which encompass adding, i.e., placing, the copolymer to or in systems, pipes, and tanks, i.e., containers, to prevent scale.
Regarding the claimed compound X, Yamauchi teaches a production example where 3-mercaptopropinic acid, acrylic acid, and unsaturated polyalkylene glycol ether formed from adding 50 mol on average of ethylene oxide to 3-methyl-3-buten-1-ol are reacted together (col. 19 line 50 to col. 20 line 11), which reads on the claimed compound X including one, i.e., at least one, molecule of a mercaptocarboxylic acid (the 3-mercaptopropinic acid), one, i.e., at least one, molecule of acrylic acid (the acrylic acid), and one, i.e., at least one, molecule of the recited monomer B represented by formula (1) (the unsaturated polyalkylene glycol ether) bonded together (they are reacted/polymerized together).  The disclosed unsaturated polyalkylene glycol ether formed from adding 50 mol on average of ethylene oxide to 3-methyl-3-buten-1-ol reads on the claimed monomer B/formula 1 where R1 and R2 are hydrogen, R3 is a methyl group, R4 is hydrogen, AO are an oxyalkylene group, n is 50, and x is 2.  This example appears to directly meet all limitations of the recited compound X.  In the event the cited example fails to directly meet the claimed compound X, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the limitations of the claimed compound X from other alternative teachings of Yamauchi.  Yamauchi teaches the polycarboxylic acid copolymer comprises a structural unit derived from an unsaturated polyalkylene glycol monomer and a structural unit derived from an unsaturated carboxylic acid monomer (col. 2 lines 17-22).  The unsaturated polyalkylene glycol monomer has the preferred formula 

    PNG
    media_image1.png
    253
    413
    media_image1.png
    Greyscale

(col. 5 lines 30-50), which directly meet the claimed molecule of monomer B/formula 1 and the recited R1-4, AO, n, and x limitations, and the unsaturated carboxylic acid monomer is preferably acrylic acid (col. 6 lines 48-60), which directly meets the claimed molecule of acrylic acid.  Yamauchi further teaches adjusting the molecular weight of the copolymer by providing and selecting a chain transfer agent during polymerization, where, thioglycolic acid, 3-mercaptopropionic acid, and thiomalic acid, i.e., mercaptocarboxylic acids, are included as preferred thiol-containing chain transfer agents (col. 12 lines 40-45).  In other words, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed compound X from the teachings of Yamauchi by further selecting and providing a mercaptocarboxylic acid chain transfer agent in order to adjust the molecular weight of the polycarboxylic acid copolymer comprising polyalkylene glycol/carboxylic acid copolymer structural units.  
	Regarding the claimed concentration of the compound X being 50 to 30,000 ppm and/or 8,000 to 30,000 ppm in the container, at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to arrive within the claimed concentration ranges from the teachings of Yamauchi since 
Yamauchi teaches the polycarboxylic copolymer is useful as a scale-inhibiting water-treating agent in cooling water systems, boiler water systems, desalinating devices, pulp digesters, and black-liquor-condensing tanks, and as a scale inhibitor in general (described above), which a person of ordinary skill in the art would understand as direct motivation to then vary and optimize the relative amount/concentration of the copolymer in order to sufficiently inhibit scale in such systems/devices/tanks.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note that the method being “for storing a carboxyl group-containing polymer” and the container being “for storage” merely describe intended uses of the method and container therein that do not limit structure of the method/container, as described above.
As to claims 10 and 11, Yamauchi teaches polycarboxylic copolymer useful as a scale-inhibiting water-treating agent in cooling water systems, boiler water systems, desalinating devices, pulp digesters, and black-liquor-condensing tanks, and as a scale inhibitor, i.e., corrosion inhibitor, in general (abstract and col. 13 lines 41-52), which reads on the claimed “method” comprising a compound in a container since the disclosed polycarboxylic copolymer is added as a scale inhibitor/treatment agent to cooling/boiler water/desalination systems and tanks, which encompass adding, i.e., placing, the copolymer to or in systems, pipes, and tanks, i.e., containers, to prevent scale.
Regarding the claimed compound X, Yamauchi teaches a production example where 3-mercaptopropinic acid, acrylic acid, and unsaturated polyalkylene glycol ether formed from adding 50 mol on average of ethylene oxide to 3-methyl-3-buten-1-ol are reacted together (col. 19 line 50 to col. 20 line 11), which reads on the claimed compound X including one, i.e., at least one, molecule of a mercaptocarboxylic acid (the 3-mercaptopropinic acid), one, i.e., at least one, molecule of acrylic acid (the acrylic acid), and one, i.e., at least one, molecule of the recited monomer B represented by formula (1) (the unsaturated polyalkylene glycol ether) bonded together (they are reacted/polymerized together).  The disclosed unsaturated polyalkylene glycol ether formed from adding 50 mol on average of ethylene oxide to 3-methyl-3-buten-1-ol reads on the claimed monomer B/formula 1 where R1 and R2 are hydrogen, R3 is a methyl group, R4 is hydrogen, AO are an oxyalkylene group, n is 50, and x is 2.  This example appears to directly meet all limitations of the recited compound X.  In the event the cited example fails to directly meet the claimed compound X, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the limitations of the claimed compound X from other alternative teachings of Yamauchi.  Yamauchi teaches the polycarboxylic acid copolymer comprises a structural unit derived from an unsaturated polyalkylene glycol monomer and a structural unit derived from an unsaturated carboxylic acid monomer (col. 2 lines 17-22).  The unsaturated polyalkylene glycol monomer has the preferred formula 

    PNG
    media_image1.png
    253
    413
    media_image1.png
    Greyscale

(col. 5 lines 30-50), which directly meet the claimed molecule of monomer B/formula 1 and the recited R1-4, AO, n, and x limitations, and the unsaturated carboxylic acid monomer is preferably acrylic acid (col. 6 lines 48-60), which directly meets the claimed molecule of acrylic acid.  Yamauchi further teaches adjusting the molecular weight of the copolymer by providing and selecting a chain transfer agent during polymerization, where, thioglycolic acid, 3-mercaptopropionic acid, and thiomalic acid, i.e., mercaptocarboxylic acids, are included as preferred thiol-containing chain transfer agents (col. 12 lines 40-45).  In other words, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed compound X from the teachings of Yamauchi by further selecting and providing a mercaptocarboxylic acid chain transfer agent in order to adjust the molecular weight of the polycarboxylic acid copolymer comprising polyalkylene glycol/carboxylic acid copolymer structural units.  
	Regarding the claimed concentration of the compound X being 50 to 30,000 ppm and/or 8,000 to 30,000 ppm in the container, at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to arrive within the claimed concentration ranges from the teachings of Yamauchi since Yamauchi teaches the polycarboxylic copolymer is useful as a scale-inhibiting water-treating agent in cooling water systems, boiler water systems, desalinating devices, pulp digesters, and black-liquor-condensing tanks, and as a scale inhibitor in general (described above), which a person of ordinary skill in the art would understand as direct motivation to then vary and optimize the relative amount/concentration of the copolymer in order to sufficiently inhibit scale in such systems/devices/tanks.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note that the method being “for transporting a carboxyl group-containing polymer” and the container being “for transport” merely describe intended uses of the method and container therein that do not limit structure of the method/container, as described above.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 9, 2021